                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              17 CR 611-1, 611-3, 611-4
               v.

 LABAR SPANN,                                 Judge Thomas M. Durkin
 TREMAYNE THOMPSON, and
 JUHWUN FOSTER

                            JOINT STATUS REPORT

       The United States of America, by JOHN R. LAUSCH, JR., United States

Attorney for the Northern District of Illinois, jointly with defense counsel for

defendants Labar Spann, Tremayne Thompson, and Juhwun Foster, hereby submit

this status report as directed by the Court. Doc. #735.

       1.     On May 5, 2020, this Court continued the trial date from September 8,

2020, to September 13, 2021. Doc. #735. The parties have conferred and have no

objection to the trial date being reset to September 13, 2021. The parties believe that

date is feasible.

       2.     On behalf of Tremayne Thompson only, lead defense counsel John Beal

reports the following to the Court:

              a.    Counsel for defendant Tremayne Thompson brings to the Court’s

attention that Judge Matthew Kennelly has set the case of United States v. Floyd

Brown, 19 CR 50016, for trial on August 9, 2021. Defendant Thompson’s lead counsel

is also lead counsel in that case. That case is death penalty-eligible, but counsel for

Mr. Brown has not yet made a mitigation presentation to the United States Attorney,

much less to the Department of Justice in Washington, D.C. Consequently, based just
on the calendar, counsel does not believe that August 2021 is a realistic trial date if

the death penalty were to be authorized for the Brown case. This Court may wish to

confer with Judge Kennelly about the conflict in dates. Other than the scheduling

issue presented by the Brown case, counsel for defendant Thompson does not object

to a trial date in this case on September 13, 2021.

      3.     The parties would like to schedule a status hearing with the Court, at

its convenience, to address the trial date and the conflict with the Brown case.

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                 By:    /s/ Peter S. Salib
                                        PETER S. SALIB
                                        TIMOTHY J. STORINO
                                        WILLIAM DUNNE
                                        KAVITHA BABU
                                        Assistant U.S. Attorneys
                                        219 South Dearborn St., Rm. 500
                                        Chicago, Illinois 60604
                                        (312) 353-5300


                                        /s/ Ellen R. Domph
                                        Ellen R. Domph

Law Offices of Ellen R. Domph
53 W. Jackson Blvd. Suite 1544
Chicago, IL 60604
(312) 922-2525
edomph@gmail.com




                                          2
                                    /s/ Damon M. Cheronis
                                    Damon M. Cheronis

                                    /s/ Ryan J. Levitt
                                    Ryan J. Levitt
                                    Attorneys for Juhwun Foster


Law Office of Damon M. Cheronis
140 S. Dearborn Street Suite 411
Chicago, IL 60603
(312) 663-4644
damon@cheronislaw.com
ryan@cheronislaw.com

                                    /s/ Steven J. Shobat
                                    Steven J. Shobat

Law Offices of Steven J. Shobat
53 W. Jackson Blvd. Suite 1434
Chicago, IL 60604
(312) 353-2118
steven.shobat@sbcglobal.net

                                    /s/ Justina Shobat
                                    Justina Shobat

Law Offices of Justina Shobat
53 W. Jackson Blvd. Suite 1434
Chicago, IL 60604
(312) 353-2118
jshobat@gmail.com

                                    /s/ Matthew J. McQuaid
                                    Matthew J. McQuaid
                                    Attorneys for Labar Spann

Law Offices of Matthew J. McQuaid
53 West Jackson Boulevard, Suite 1062
Chicago, IL 60604
(312) 588-1282
mcquaidmat@aol.com




                                        3
                                   /s/ John M. Beal
                                   John M. Beal

John M. Beal
Attorney at Law
53 W Jackson Blvd., Suite 1615
Chicago, IL 60604
(312) 408-2766
johnmbeal@att.net
                                   /s/ Andrea Elizabeth Gambino
                                   Andrea Elizabeth Gambino
                                   Attorneys for Tremayne Thompson

Law Offices of Andrea Elizabeth Gambino
53 West Jackson Boulevard Suite 1332
Chicago, IL 60604
(312) 322-0014
agambinolaw@gmail.com

Dated: June 5, 2020




                                      4
